WHITING, J..
(dissenting.) The notice of appeal to the circuit court from the alleged action of the board of defendant district recited that it was from “the decision * * * wherein said board * * * adopted a report of the teachers’ committee of said board * * * discharging these appellants and each of them as teachers,” etc. Such purported appeal came to the circuit court on the record certified by the clerk of the 'board. No claim is made that such certified record is in any respect incorrect. It is the record for the appeal to the circuit court, and such court was' ■bound to treat it as a verity. It states that the board adopted the report of the teachers’ committee, and that such report read that:
“The resignations of Miss Mabel Anderson and Miss Eva Downs were received and accepted by the committee.”
In Ontjes v. Thomas, 184 N. W. 795, we said:
“But the record herein discloses that the trial court never made any order refusing to vacate the judgment. * * * Let us suppose that the notice of appeal set forth only that the appeal was from an order refusing to vacate a judgment, and that, as a matter of fact, no such order had been made. Would such a notice of appeal confer jurisdiction on this court, other than jurisdiction to dismiss the purported appeal? Clearly not. A notice of appeal cannot confer * * * jurisdiction to review something having no existence. * * * This court could not acquire jurisdiction to review something having no existence merely because a party erroneously asserted that it did exist.”
If an order approving a report discharging plaintiffs was in fact made, the plaintiffs, under the express provisions of statute, could have procured an order requiring the clerk to certify a true *335record of that fact; ¡but, as the record appeared, the circuit court acquired no jurisdiction, and this court should so hold.
If the plaintiffs never did resign, they might have given notice of appeal from the order of the hoard purporting to accept a purported resignation, and upon that appeal given to the circuit court jurisdiction to determine whether or not they did resign. A finding that they did not resign would have given plaintiffs all the relief they would he entitled to or all they needed, as defendant could not claim that plaintiffs had been discharged.